Citation Nr: 9932163	
Decision Date: 11/15/99    Archive Date: 11/29/99

DOCKET NO.  97-19 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for left ear hearing 
loss.

3.  Entitlement to service connection for cervical disc 
disease.

4.  Entitlement to service connection for residuals of a left 
thumb injury.

5.  The veteran's dissatisfaction with the initial rating 
assigned following a grant of service connection for chronic 
sinusitis, status post septoplasty.

6.  The veteran's dissatisfaction with the initial rating 
assigned following a grant of service connection for right 
ear hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran had active military service from April 1959 to 
May 1984.  He has been represented throughout his appeal by 
the Disabled American Veterans.  

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating decision of April 
1996, by the Columbia, South Carolina Regional Office (RO), 
which granted service connection for history of right 
spontaneous pneumothorax with subsequent thoracotomy and 
decortication, evaluated as 30 percent disabling, chronic 
sinusitis, status post septoplasty, evaluated as 10 percent 
disabling, and hearing loss, right ear, evaluated as 
noncompensably disabling, effective October 20, 1995.  This 
rating action also denied the veteran's claims of entitlement 
to service connection for a right foot disorder, left foot 
pain, a low back disorder, repair of the left thumb, hearing 
loss of the left ear, dizziness, refractive error, injury to 
the top of the head, cancer on the lip and leg, injury to the 
index finger of the right hand, left knee contusion, heart 
problems, and cervical disc disease.  A notice of 
disagreement with the denial of service connection and the 
ratings assigned, except for the issues of injury to the top 
of the head and right spontaneous pneumothorax, with 
subsequent thoracotomy and decortication, was received in 
April 1997.  A statement of the case, addressing the issues 
reflected in the notice of disagreement, was prepared and 
sent to the veteran in April 1997.  The substantive appeal 
was received in June 1997, wherein he only addressed the 
issues reflected on the cover page of this decision.  The 
appeal was received at the Board in July 1998.  

The Board notes that the veteran's substantive appeal, dated 
in June 1997, did not include his right foot disorder, left 
foot pain, dizziness, refractive error, injury to the index 
finger of the right hand, cancer on the lip, cancer on the 
leg, left knee contusion, and heart problems, as issues he 
wished to appeal.  By letter dated in July 1999, the Board 
informed the veteran that the substantive appeal received in 
June 1997 did not allege specific errors of law or fact with 
respect to the above mentioned issues.  The Board informed 
the veteran that pursuant to 38 C.F.R. § 20.203 he was given 
60 days to present a written argument or to request a hearing 
to present oral arguments in support of his appeal of those 
issues.  No response was received from the veteran as of 
November 4, 1999.  

The Board finds that no adequate substantive appeal has been 
filed with respect to the cited issues.  Accordingly, the 
Board lacks jurisdiction regarding those service connection 
issues; therefore, they will not be addressed in this 
decision.  

The Board has rephrased the issues of entitlement to 
increased ratings for right ear hearing loss and sinusitis, 
status post septoplasty, in light of the holding in Fenderson 
v. West, 12 Vet. App. 119 (1999).  


REMAND
At the outset, the Board notes that at this time, it does not 
make any determination as to whether the veteran's claims for 
service connection are well-grounded.  The Board further 
notes that in claims that are not well-grounded, VA does not 
have a statutory duty to assist a claimant in devloping facts 
pertinent to his claim.  However, VA may be obligated under 
38 U.S.C.A. § 5103(a) (West 1991) to advise a claimant of 
evidence needed to complete the application.  This obligation 
depends upon the particular facts of the case and the extent 
to which the Secretary of the Department of Veterans Affairs 
has advised the claimant of the evidence necessary to be 
submitted with a VA benefits claim.  Robinette v. Brown, 8 
Vet. App. 69 (1995).

The veteran essentially contends that he is entitled to 
service connection for a low back disorder, cervical disc 
disease, residuals of a left thumb injury, and hearing loss 
in the left ear, all of which had their onset in military 
service.  The veteran 

indicates that he had recurring back problems and bilateral 
hearing loss throughout military service.  The veteran also 
indicates that his left thumb was almost cut off, but doctors 
were able to sew the thumb back on.  He states that he 
currently has constant numbness in the thumb.  The veteran 
further indicates that he has excruciating pain between his 
shoulder blades from 1965 until the present; he states that 
his cervical spine condition was diagnosed by VA doctors as a 
curvature of the spine.  

The veteran also maintains that his service-connected 
disorders are more disabling than reflected by the ratings 
assigned.  Significantly, the veteran indicates that he 
suffers from sinus headaches 2 to 4 times per year that lasts 
for days.  The veteran states that he has heavy drainage as a 
result of his sinusitis.  The veteran relates that the 
original condition involving his nose required a second 
operation at Homestead Air Force Base.  The veteran further 
indicates that he has been issued hearing aids by the VA for 
both ears; therefore, he argues that a compensable rating is 
warranted for hearing loss in the right ear.  

In his written submittal, the veteran claimed that he 
received treatment and prescriptions from military physicians 
at Homestead Air Force Base from the time of his retirement 
until October 1990.  The Board notes that the RO did not make 
any attempt to obtain those records.  The above medical 
records may be relevant to whether there has been continuity 
of symptomatology for the claimed disabilities, and/or 
treatment for the claimed disabilities within one year of the 
veteran's separation from active service in May 1984.  There 
is no indication that the RO attempted to obtain copies of 
recent and current medical treatment accorded the veteran at 
the Homestead Air Force Base.  As the missing records may 
provide bases for service connection to be granted, the Board 
finds that these records should be requested in order to 
complete the Veteran's application for his service connected 
claims.  Robinette, supra.  

Furthe, VA has an obligation to develop all pertinent 
evidence in the possession of the Federal government.  Counts 
v. Brown, 6 Vet. App. 473, 476- 478 (1994); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (providing that failure to 
consider records in VA possession at the time of the 
decision, while not actually in the record, may constitute 
clear and unmistakable error), VAOPGCPREC 12-95.  Therefore, 
the Board must remand this case so that the RO may make the 
necessary attempts to obtain these records.  

The Board also notes that the rating action in April 1996 
denied the veteran's claim for service connection for 
residuals of a left thumb disorder based on the ground that 
there was no record of treatment in service for repair of the 
left thumb.  However, the service medical records reflect 
that the veteran was seen in October 1963 for a deep cut of 
the left thumb; the wound was cleansed and sutured.  The 
sutures were removed in November 1963.  On the occasion of 
the retirement examination in February 1984, the veteran 
reported a history of recurrent back pain and progressive 
hearing loss; a clinical evaluation revealed restricted 
flexion of the lumbar spine.  

The veteran is currently evaluated under 38 C.F.R. § 4.97, 
Diagnostic Code 6514 for sinusitis.  38 C.F.R. § 4.97 was 
changed, effective October 7, 1996, and now includes new 
rating criteria for sinusitis, which may be found at 
Diagnostic Codes 6510 through 6514.  The last VA rating 
examination of record was conducted in March 1996, where, 
necessarily, the old (unamended) rating criteria were used.  
In addition, as noted by the veteran's service 
representative, the VA examiner who performed the last 
examination in March 1996 did not appear to have access to 
the veteran's claims file.  Therefore, another VA examination 
should be conducted to assess the current severity of the 
service-connected sinusitis.  The examiner should report 
clinical findings that correlate with both the old and new 
rating criteria; thereafter, the RO should apply the most 
favorable rating criteria to the evidence of record.  

In view of the aforementioned matters, and in deference to 
the request of the veteran's accredited representative, the 
case is REMANDED to the RO for the following actions:  

1.  The RO should afford the veteran an 
opportunity to list the names and current 
addresses of any private medical 
providers that have treated him for the 
disabilities at issue from the time of 
his separation from active service to the 
present, the records of which have not 
already been associated with the 
veteran's claims folder.  The RO should 
obtain appropriate Medical Records 
Release Forms from the veteran so that VA 
may assist him in obtaining these 
records.  All records obtained should be 
associated with the claims folder.  

2.  The RO should contact the Homestead 
Air Force Base in Homestead, Florida, and 
request copies of all medical records 
compiled in conjunction with treatment or 
consultation afforded the veteran for any 
physical disorder from 1984 to 1990.  

3.  After completion of the above 
development, the RO should review the 
additional evidence obtained.  If 
continuity of symptomatology since active 
service is shown for any of the veteran's 
claimed disabilities, he should be 
afforded appropriate VA examinations, to 
determine the nature, severity, and if 
possible, the etiology, of any currently 
manifested back disorder, cervical disc 
disease, residuals of a left thumb 
injury, and hearing loss in the left ear.  
The veteran's claims folder and a copy of 
this remand is to be made available to 
each examiner prior to the examination, 
and each examiner is asked to indicate in 
the examination report that he or she has 
examined the claims folder.  All 
indicated tests are to be performed, and 
each examiner should review the results 
of any testing prior to completion of 
reports.  

Based on a review of all medical 
documentation and history on file, each 
examiner should render an opinion as to 
the etiology and date of onset of any 
disabilities found, including an opinion 
as to the probability that any current 
disorder is causally related to 
symptomatology documented in the 
veteran's service medical records, 
particularly the defects noted in the 
veteran's retirement physical examination 
in February 1984.  

4.  The RO should schedule the veteran 
for a VA sinus examination, in order to 
determine the severity of his sinusitis.  
It is imperative that a copy of this 
REMAND be provided to the examiner, and 
the claims folder should be made 
available to the examiner for review 
prior to the examination.  The examiner 
should specifically indicate whether he 
or she had the opportunity to review the 
claims folder.  The RO should provide the 
examiner with the old and new criteria 
for rating sinusitis.  The examiner 
should indicate whether he/she has 
reviewed the old and new criteria.  The 
examiner should first relate the findings 
under the old criteria and then 
separately relate the findings under the 
new criteria.  

5.  The RO should also schedule the 
veteran for a comprehensive VA 
audiological examination.  All indicated 
special studies, to include audiometric 
evaluation with Maryland CNC testing, 
should be accomplished.  Following the 
examination, and after a complete review 
of the claims folder, an opinion should 
be rendered, as is medically 
ascertainable, as to the degree of 
severity of the veteran's current hearing 
loss impairment.  Consequently, the 
veteran's claims folder should be made 
available to and independently reviewed 
by the examiner prior to examination.  

6.  Regarding the notice to the veteran 
of the examinations scheduled in 
connection with this remand, the RO 
should provide the veteran with 
information sufficient to inform him of 
the consequences of a failure to report 
for any scheduled examination without 
good cause.  38 C.F.R. § 3.655 (1998).  

7.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full. If any 
development is incomplete, appropriate 
corrective action is to be implemented. 
Specific attention is directed to the 
examination reports.  If the reports do 
not include fully detailed descriptions 
of pathology and all test reports, 
including adequate responses to the 
specific opinions requested, the reports 
must be returned for corrective action.  
38 C.F.R. § 4.2 (1998).  

8.  Then, in light of the additional 
evidence obtained pursuant to the 
requested development, the RO should 
readjudicate the claims of service 
connection for a low back disorder, left 
ear hearing loss, cervical disc disease, 
and residuals of a left thumb injury, as 
well as increased ratings for sinusitis 
and right ear hearing loss.  The change 
in rating criteria for evaluating 
respiratory disabilities that became 
effective on October 7, 1996 should also 
be taken into account.  

9.  If any benefit sought on appeal 
remains denied, both the veteran and his 
representative should be furnished a 
supplemental statement of the case which 
summarizes the pertinent evidence, all 
applicable law and regulations, and 
reflects detailed reasons and bases for 
the decision.  They should then be 
afforded the applicable time period in 
which to respond.  

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  No action is required 
of the veteran until he receives further notice.  However, 
while this case is in remand status, the veteran and his 
representative are free to submit additional evidence and 
argument on the questions at issue.  Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109, 
112 (1995).  

By this REMAND the Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case.  The purpose of this REMAND is to further develop 
the record and to accord the veteran due process of law.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	R. E. SMITH
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).




